» Case 1:20-cv-01027-LAP Document 3-1 (Court only) Filed 02/12/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

JOSE FERNANDO SALINAS-GARCIA,
Movant, 20-CV-1027 (LAP)
-against- 04-CR-0603 -02 (LAP)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

LORETTA A, PRESKA, United States District Judge:

Movant, currently incarcerated in Big Spring Correctional Institution in Big Spring,
Texas, brings this pro se “Demand to Abate or Vacate Void Judgment,” in which he challenges
the validity of his conviction and sentence in United States v. Garcia, ECF 1:04-CR-0603-02,
135 (S.D.N.Y. May 23, 2006), and seeks to be released from custody. For the following reasons,
the Court construes the submission as a motion for relief under 28 U.S.C. § 2255, and grants
Movant an opportunity, within sixty days, to either withdraw the application or show cause, by
filing a declaration, why this application should not be denied as time-barred.

BACKGROUND

Movant pleaded guilty to conspiracy to distribute and possess with intent to distribute
cocaine, and he was sentenced to 235 months’ imprisonment. See United States v. Garcia, ECF
1:04-CR-0603-02, 135 (S.D.N.Y. May 23, 2006). He did not appeal the conviction. Movant now
brings this motion seeking to vacate his conviction and sentence on the grounds that the Court

lacked jurisdiction over his criminal proceedings and he was denied due process.

 

: eam nae beer E hele RSs 8 ae bat Pacer Me Re hha a REN TTR Bd

| USDC Sule
| =

j

t

t

  
     

re

fe fD
I BA

Fecetipam er erie teeta ae mnie TENT dn ROR LU et a A RR Be

 

9
ion
wh

 

 

 
‘

Case 1:20-cv-01027-LAP Document 3-1 (Court only) Filed 02/12/20 Page 2 of 4

DISCUSSION
A. Designation of Application as Motion Under 28 U.S.C. § 2255

Movant’s application must be construed as a motion for relief under 28 U.S.C, § 2255
because he seeks to vacate his conviction and sentence. See Jiminian v. Nash, 245 F.3d 144, 146-
47 (2d Cir. 2001) (Section 2255 “is generally the proper vehicle for a federal prisoner’s challenge
to his conviction and sentence”). If Movant does not want to pursue relief under § 2255, he may
notify the Court in writing within sixty days that he wishes to withdraw the application. See
Castro v. United States, 540 U.S, 375, 383 (2003); Adams v, United States, 155 F.3d 582, 584 (2d
Cir. 1998) (per curiam). Movant should note that a criminal defendant generally has one
opportunity within the limitations period for a full adjudication of his claims in a § 2255 motion,
If Movant does not inform the Court of his intent within sixty days, the application will remain
designated as a § 2255 motion.

B. Applicable Statute of Limitations

Movant’s application may be time-barred. A federal prisoner seeking relief under $ 2255
must generally file a motion within one year from the latest of four benchmark dates: (1) when
the judgment of conviction becomes final; (2) when a government-created impediment to making
such a motion is removed; (3) when the right asserted is initially recognized by the Supreme
Court, if it has been made retroactively available to cases on collateral review; or (4) when the
facts supporting the claim(s) could have been discovered through the exercise of due diligence.
See 28 U.S.C, § 2255¢f).

Movant’s judgment of conviction was filed on May 23, 2006, and entered on May 24,
2006. As he did not appeal, his conviction became final on June 7, 2006, 10 days after the

judgment was entered, See Fed. R. App. Pro. 4(b)(1) (allowing 10 days in 2006 to file notice of

 
t

Case 1:20-cv-01027-LAP Document 3-1 (Court only) Filed 02/12/20 Page 3 of 4

appeal from judgment of conviction)! Moshier v. United States, 402 F.3d 116, 118 Qd Cir. 2005)
(“for purposes of § 2255 motions, an unappealed federal criminal judgment becomes final when
the time for filing a direct appeal expires”). Movant placed this application in the prison mail
collection box on January 9, 2020, more than thirteen years and seven months after his judgment
became final, and well after the applicable limitations period expired.

Lf Movant chooses to pursue relief in this § 2255 motion, he is directed to show cause
within sixty days why this application should not be denied as time-barred. Movant should allege
any facts showing that he has been pursuing his rights diligently and that some extraordinary
circumstance prevented him from timely submitting this motion. See Green v, United States, 260
F.3d 78, 82 (2d Cir. 2001) (holding that extraordinary circumstances may warrant tolling the
statute of limitations for § 2255 motions).

CONCLUSION

Movant’s application is construed as a motion under 28 U.S.C. § 2255. Within sixty days
of the date of this order, Movant must either notify the Court in writing if he wishes to withdraw
the motion, or, if Movant chooses not to withdraw the motion, file a declaration showing cause
why the motion should not be denied as time-barred. For Movant’s convenience, a declaration
form is attached to this order. If Movant files a declaration within the time allowed, the Court
will review it, and if proper, order that the motion be served on Respondent. If Movant fails to
comply with this order, and cannot show good cause to excuse such failure, the motion will be

denied as time-barred. No answer will be required at this time.

 

'In 2006, Rule 4(b)(1) gave a criminal defendant 10 days from the entry of the order
appealed to file a notice of appeal. See Amendment to Fed. R. App. P. 4(b)(L\(A) (effective
December 1, 2009) (changing the deadline to file a notice of appeal from 10 days to 14 days).

3

 
Case 1:20-cv-01027-LAP Document 3-1 (Court only) Filed 02/12/20 Page 4 of 4

Because Movant has not at this time made a substantial showing of the denial of a
constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: e [8/9002 ty f. Youley

LORETTA A. PRESKA
United States District Judge

 

 
